Title: To James Madison from William C. C. Claiborne, 5 October 1807
From: Claiborne, William C. C.
To: Madison, James



Sir,
Concordia October 5h. 1807

It is my duty to advise you that slaves escaping from the Territory of the United States to the Province of Taxus, receive the protection of the Spanish Agents, and to suggest the very serious injury which is likely to result therefrom to the Inhabitants of the Territory of Orleans.
The enclosure No. 1 is a Copy of a Presentment of a Grand Jury upon this subject, and that No 2 of a Letter which I have addressed to Governor Salcedo.  I am not assured that I have been Correct in the arrangement proposed to Governor Salcedo; perhaps my powers were not Commensurate; But nevertheless, if the arrangement proposed be acceeded to, it shall be observed on my part, unless the President shall direct to the Contrary.
I left New orleans on the 19th. Instant, at which time Order was restored, and the agitation with respect to the Batture much subsided; I, however, perceived on my Journey thro’ the several Parishes, but one sentiment with respect to the decision of the Court; The long and uninterrupted use of the Batture by the City; the sanction given by the Spanish Authorities to the public Claim, and the heavy public’ expenditures in Maintaining the Levée, which fronts the alluvion, seem to have given rise to a very general opinion, that the Court has been in error in deciding the Batture to be private property.  The enclosure (A) is an attested Copy of the Judg’ment of the Court, and that (B) of an incorrect translation of an address to me, which appears to have been very hastily drawn; The original of this Address, has not yet been presented.
I shall leave this in three Days for the settlement of Point Coupée; but do not propose returning to New-Orleans prior to November, unless my presence there should (earlier) become necessary.
Our territorial elections have terminated very much to my satisfaction; The Members very generally are ancient Louisianians, of honest reputations, and Supporters of’ the Government.  Doctor Watkins & those of his Party, were but partially supported.  I have the honor to be Sir, very respectfully yo: Mo: Obt servt.

William C. C. Claiborne

